COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-17-00398-CR


ROBERT EVERETT MARDIS III                                         APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

          FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1452925D

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

      Appellant Robert Everett Mardis III, appearing pro se, attempts to appeal

from the trial court’s November 20, 2017 judgment adjudicating him guilty of

possession of less than one gram of methamphetamine. See Tex. Health &

Safety Code Ann. § 481.115(b) (West 2017). The trial court sentenced Mardis to

twelve months’ confinement in state jail pursuant to a plea agreement in which


      1
      See Tex. R. App. P. 47.4.
Mardis pleaded true to the allegations in the State’s motion to adjudicate guilt

and waived all rights of appeal. The trial court’s certification states that “the

defendant has waived the right of appeal.” See Tex. R. App. P. 25.2(a)(2).

      On December 12, 2017, we notified Mardis that his appeal could be

dismissed based on the trial court’s certification unless he or any party desiring to

continue the appeal filed a response on or before December 22, 2017, showing

grounds for continuing this appeal. See Tex. R. App. P. 25.2(d), 44.3. Mardis

did not file a response.

      In accordance with the trial court’s certification, we therefore dismiss this

appeal. See Tex. R. App. P. 25.2(d), 43.2(f).



                                                    PER CURIAM


PANEL: WALKER, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 1, 2018




                                         2